The court properly exercised its discretion in permitting expert testimony that the packaging and quantity of the drugs recovered from defendant was consistent with possession by a seller and inconsistent with mere personal use. This testimony was precisely within the scope of expert evidence permitted under People v Hicks (2 NY3d 750 [2004]). There is no merit to defendant’s suggestion that Hicks was overruled by People v Williams (20 NY3d 579, 585 [2013]).
We reject defendant’s challenge to the weight of the evidence supporting the unlawful entry element of criminal trespass. The evidence supports the inference that defendant knew he was not licensed or privileged to be in the lobby of a Housing Authority building where he was neither a resident nor an invitee. Concur — Gonzalez, P.J., Friedman, Renwick, Freedman and Richter, JJ.